Order entered July 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00297-CV

QUANTA BUILDING GROUP, LLC, AND ALEJANDRO VALLADARES,
                       Appellants

                                       V.

                   MAZON ASSOCIATES, INC., Appellee

              On Appeal from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-21-05633

                                   ORDER

     Before the Court is appellants’ July 18, 2022 motion for extension of time to

file brief. We GRANT the motion and ORDER the brief be filed no later than

August 19, 2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE